MEMORANDUM **
Gabino Bello-Juarez appeals from the 46-month sentence imposed following his guilty-plea conviction for bringing in illegal aliens for financial gain, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii), and transportation of illegal aliens resulting in death, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), *647(v)(II) and (a)(l)(B)(iv). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bello-Juarez contends that his sentence is unreasonable because the district court treated the advisory Sentencing Guidelines range as presumptive and failed to adequately consider the 18 U.S.C. § 3558(a) factors. The record discloses that the district court considered the § 3553(a) factors and had a reasoned basis for exercising its sentencing discretion. See Rita v. United States, - U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007). We conclude that the sentence was not unreasonable in light of § 3553(a). See United States v. Booker, 543 U.S. 220, 260-61, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); see also Gall v. United States, — U.S.-, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.